Citation Nr: 0116228	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  99-15 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability, to include tachycardia and hypertension.

2.  Entitlement to a compensable rating for albuminuria with 
hematuria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had verified active service from April 1967 to 
January 1970, with three months and seven days of earlier 
service.

This appeal arises from the April 1999 rating decision from 
the Roanoke, Virginia Regional Office (RO) that denied the 
veteran's claim for service connection for tachycardia 
(claimed as heart problems) and for hypertension and 
continued the evaluation of the veteran's service connected 
albuminuria with hematuria at 0 percent.  In the May 1999 
Notice of Disagreement, the veteran requested a hearing at 
the RO before a local hearing officer.  The veteran failed to 
appear for the scheduled hearing at the RO before a local 
hearing officer in November 1999.  It was noted that the 
veteran canceled the hearing, per his representative, as he 
was not available due to being incarcerated and there was no 
request to reschedule the hearing. 

The Board additionally notes that a hearing was scheduled at 
the RO before a Member of the Board in April 2001 pursuant to 
the veteran's request on the August 1999 substantive appeal.  
The veteran failed to report for this hearing.  Consistent 
with the March 2001 hearing notice letter to the veteran, as 
he failed to appear for the Board hearing, and a request for 
a postponement has not been received, this case is being 
processed as though the hearing request has been withdrawn.  
See 38 C.F.R. § 20.702.

It is noted that the issue of whether new and material 
evidence had been submitted to reopen a claim for service 
connection for a back disability was listed on the August 
1999 Statement of the Case.  However, in the August 1999 
substantive appeal, the veteran reported that he had not 
complained of a back problem.  Further, in a January 1999 
Report of Contact, the veteran indicated that he did not have 
a back disability.  A review of the October 1997 claim 
appears to show that the veteran was complaining of pain in 
the back related to his kidneys and service connected kidney 
disability (the increased rating issue herein for 
consideration).  Therefore, there is in essence no appeal as 
to the issue of whether new and material evidence had been 
submitted to reopen a claim for service connection for a back 
disability and accordingly this issue is not before the 
Board.  This issue has been essentially withdrawn from 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

2.  A cardiovascular disability was first shown in 1973, more 
than 1 year following separation from service.  It is not at 
least as likely as not that a cardiovascular disability, to 
include tachycardia and hypertension, is related to the 
veteran's service.  A current cardiovascular disability is 
not shown to be related to any in-service occurrence or 
event.  There is no showing that a cardiovascular disability 
is etiologically related to or being aggravated by a service 
connected disability.

3.  There is no showing that the veteran has any current 
clinical symptomatology of albuminuria with hematuria. 


CONCLUSIONS OF LAW

1.  A cardiovascular disability, to include tachycardia and 
hypertension, was not incurred in or aggravated by service, 
nor may one be presumed to have been incurred in service, nor 
is one shown to be proximately due to, the result of, or 
aggravated by service connected disability.  38 U.S.C.A. § 
1101, 1110, 1112, 1113, 1137 (West 1991 and Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§ 5100 et. seq.); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310(a) (2000).

2.  The criteria for the assignment of a compensable rating 
for albuminuria with hematuria have not been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C.A. § 5100 et. seq.); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.115, 
4.115a, 4.115b, Diagnostic Code 7509 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records include an undated 
summary of medical history wherein the veteran reported no 
history of heart disease, high or low blood pressure, or 
pounding heart.  

On a service enlistment examination in August 1966, no 
history of pain or pressure in the chest, palpitation or 
pounding heart, or high or low blood pressure was reported.  
On examination, the veteran's heart was clinically evaluated 
as normal, the blood pressure was 138/80.  

On a separation examination in January 1970, the veteran's 
heart was clinically evaluated as normal, the blood pressure 
was 130/70.

The veteran's service medical records additionally show that 
he was treated for proteinuria and intermittent dysuria.  

On a VA examination in May 1972, no complaints referable to a 
heart problem or hypertension were noted.  On examination, 
the cardiovascular system was normal.  The veteran's blood 
pressure was 114/74.

By rating action of June 1972, service connection for 
albuminuria with hematuria was granted.  A noncompensable 
rating was assigned on the basis that while there were these 
findings, there was no kidney pathology found on examination.

On a VA examination in February 1976, no complaints referable 
to a heart problem or hypertension were noted.  On 
examination, the cardiovascular system was normal.  The 
veteran's blood pressure was 110/70.  No pertinent history or 
findings were recorded.

Received in January 1980 were private treatment records 
dating from June 1974 to November 1977 that show that the 
veteran was seen in June 1974 with complaints of very rapid 
heart beat.  It subsided before a cardiogram could be done.  
He reported that it had happened several times during the 
week and that it would slow down gradually.  It was indicated 
that he probably had some episodes of paroxysmal tachycardia.  
The blood pressure was 140/80.  In March 1975, it was 
indicated that the veteran was in the hospital and some sort 
of arrhythmia was found.  He complained of his heart 
fluttering, off and on during that morning.  In June 1975, it 
was noted that the veteran had seen several doctors with 
complaints of tachycardia palpitation after eating meals.  
This had taken place for a year and a half.  His blood 
pressure was 130/82.  The veteran continued to have treatment 
for rapid heart action after eating later in July 1975 and in 
October and November 1977.  His blood pressure readings at 
this time ranged from 98/66 to 120/84.

Included in the claims file were VA treatment records that 
include a record indicating that the veteran was seen in 
March, with no year specified but further noted that the 
veteran was 27 years old and that his birthdate was in 1948, 
therefore the record dates from March 1975.  At that time, 
the veteran was seen for evaluation of heart palpitations.  
He reported having frequent episodes of rapid heart beating 
for one year.  His blood pressure was 130/100.  The veteran 
had no history of heart disease.  The veteran underwent 
cardiac testing.  The diagnoses included proteinuria and mild 
systolic hypertension, which was noted that it could be 
secondary to the proteinuria.  It was additionally noted that 
the veteran had recurrent tachycardia that could be due to 
anxiety but catheter volume excess should be ruled out.  It 
was indicated that the veteran's next appointment was on 
April 16.

In a treatment record indicated to be from April 16, with no 
year noted, but presumably 1975, the veteran was seen for 
treatment for frequent episodes of rapid heart beating, 
mostly after eating.  His blood pressure was 140/85.  

On a treatment record from October 1975, the veteran was seen 
with complaints of pounding heart for two years.  He had a 
cardiology work up in March 1975 with no abnormal cardiac 
findings.  The veteran's blood pressure was 120/80.  The 
assessment included rule out click-murmur syndrome.

In September 1977, the veteran was seen with complaints of 
pounding heart beat after meals with occasional left arm pain 
and frequent indigestion.  He had been seen several times in 
the past three years for this and had a cardiac work up with 
a negative (inadequate) exercise tolerance test.  The 
assessment included history of sinus tachycardia.

A VA hospital record from October 1977 shows that the veteran 
was seen with a history of heart palpitations beginning in 
1973.  

In December 1979, the veteran was seen with complaints of 
heart palpitations for several years.  In October 1977, 
findings were of sinus tachycardia thought to be secondary to 
anxiety.  After examination, the assessments included 
probable mitral valve prolapse.  Additionally, in December 
1979, the veteran's blood pressure was 140/100.

In January 1980, the veteran was seen with episodes of 
tachycardia for the past six years.  The assessment included 
psychophysiologic cardiovascular disease.  On another record 
from January 1980, the veteran reported a five to six year 
history of tachycardia.  The assessment included hyperdynamic 
heart syndrome and chronic anxiety.  The veteran's blood 
pressure was 112/70.  

In October 1997, the veteran filed a claim regarding problems 
with pain in the back kidneys, and heart problems including 
his heart skipping very fast.  

VA treatment records from January 1998 to December 1998 
include that in January 1998, the veteran was seen with 
complaints of twenty years of on and off fast heart rate.  
His blood pressure was 122/89.

Additionally, in January 1998, the veteran was seen with 
syncopal episode and was referred for rapid heart beat.  The 
diagnostic impressions included anxiety.  His blood pressure 
was 152/100.  Another reading from the same day showed blood 
pressure of 170/116.  Later in January 1998, the veteran was 
seen with complaints of long history of tachycardia and 
palpitations after eating.  He additionally had a history of 
hiatal hernia and reflux.  It was noted that the veteran had 
increased blood pressure on previous treatment.  This visit 
his blood pressure was 161/101.  On a mental health record 
from January 1998, the veteran complained of proteinuria and 
reported that his kidneys hurt.  

In March 1998, the veteran was seen for evaluation regarding 
syncope and heart palpitations.  His blood pressure was 
121/83.  It was noted that he had hypertension.  The veteran 
reported that in December 1997 his blood pressure was 
180/110.  He reported that during an episode when his heart 
rate was increased, his blood pressure was measured by his 
son's girlfriend and it was in the 160s and 170s.  He 
additionally had a headache, lightheadedness, and shortness 
of breath.  He did not have chest pain.  On examination, the 
veteran's blood pressure was 140/90.  The assessments 
included mild hypertension, the symptoms were most likely 
secondary to anxiety.  Additionally, in March 1998, the 
veteran was seen with intermittent umbilical pain associated 
with meals.  He reported no dysuria but did report orange red 
urine in the mornings.  A later record from March 1998 shows 
that the veteran was seen for follow up for test results, he 
had been evaluated for the past few months and wanted to know 
what was wrong.  He reported that he would get up and his 
heart would be beating fast.  He complained of pains in his 
stomach and navel.  The blood pressure was 156/96.  

In April 1998, the veteran reported a 25 year history of 
sporadic tachycardia with palpitations.  He reported an acute 
worsening of symptoms over the past four months, since 
December 1997.  It was noted that the veteran had had an 
extensive work up for his persistent heart palpitations that 
began in 1973.  The assessment included that the veteran had 
a long history of palpitations of unknown etiology with new 
onset of transient alternating homonomous hemianopsia for 12 
months.  He was seen for evaluation of underlying anxiety 
disorder.  The veteran was very focused on the somatic 
symptoms and resistant to psychiatric intervention presently.  
The diagnoses included rule out anxiety disorder not 
otherwise specified versus undifferentiated somatoform 
disorder, narcissistic personality disorder, tachycardia, 
palpitations, and transient homonomous hemianopsia.  It was 
additionally noted that urine testing was negative for blood 
or protein.  

In June 1998, the veteran was seen with complaints of heart 
irregularity.  The assessment included sinus rhythm and 
probable stress.  His blood pressure was 160/92.  In July 
1998, the veteran had complaints of rapid heart beat and 
problems with it spontaneously skipping a beat.  He had 
periods of loss of vision both full and partial followed by a 
headache and ringing in the ears.  His blood pressure was 
133/97.  In August 1998, the veteran's past medical history 
included history of recurrent palpitations, depression, 
gastroesophageal reflux disease, and hypertension.  The 
veteran reported in August 1998 that he was taking his 
medication for hypertension.  In September 1998, the 
veteran's blood pressure was 135/85.

On a VA examination in March 1999, the veteran reported that 
in service, a sergeant beat him in the kidney area so that he 
urinated blood.  He was later diagnosed with albuminuria with 
hematuria.  Additionally, the veteran reported that he had 
high blood pressure in service, however he was treated only 
starting 18 years previously.  He was on Social Security 
Disability as of December 1998 for fast and skipping heart 
beat and for hypertension.  Later in the examination report 
the veteran reported that he was on SSI since September 1998.  
Presently the veteran reported that his urine would be 
positive for protein on and off, but in the summertime it was 
worse.  He reported that his right kidney hurt constantly.  
The veteran additionally reported that he had weakness and 
had anorexia off and on and had lost 7.5 pounds in the past 
year.  He averaged urination four to five times per night and 
up to ten times per day.  He had no hesitancy.  The stream 
was normal.  He had some burning occasionally on urination.  
He had no incontinence.  He had no surgery but had been 
impotent for the past two years.  He had urinary tract 
infections two times in the last one and one-half years.  He 
had not had renal colic or bladder stones.  He said he had 
acute nephritis two times in the past one and one-half years.  
He had been hospitalized for urinary tract disease two times 
since he had been out of the service.  The last time was six 
to seven years ago.  He had no malignancy.  He did require 
catheterization one time four years previously.  He said he 
could not start his urine one time.  He had no dilations and 
no drainage procedures.  He was not on any specific diet 
except he would try not to eat fatty foods and he tried to 
eat high protein in his diet.  

On examination, the heart was normal.  The abdominal 
examination was normal except that he was tender in the right 
lower quadrant of the abdomen with no rebound.  He was not 
tender over the kidneys.  The veteran did have benign 
prostatic hypertrophy.  On testing, the urine was completely 
normal.  The protein was normal.  The veteran was not 
spilling any protein in his urine.  He had no red blood cells 
in his urine.  The diagnoses included status post injury to 
the kidneys with status post albuminuria and hematuria.  The 
only finding currently was benign prostatic hypertrophy with 
no evidence of albuminuria or hematuria and hypertension, 
fair control.  

II.  Analysis

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  Thus, no 
further assistance to the appellant is required to comply 
with the duty to assist him.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.).  In 
this case, there has been notice as to information needed, 
treatment records have been obtained, and there has been a 
rating decision and a statement of the case sent to the 
appellant.  There is no indication that there is additional 
information on file that would lead to a different outcome in 
this claim. 

In this regard, while it appears that the veteran had 
treatment from private providers, as noted in January 1998 VA 
treatment records, there is no showing that those records 
would have different information than that included in the VA 
records.  Therefore, no useful purpose would be gained in 
remanding this case for these treatment records.  There is no 
competent evidence on file showing that the veteran was 
diagnosed with a cardiovascular disability or chronic 
hypertension in service or within one year of service and 
there is nothing to suggest that such evidence would be 
located in these records.  Further, there is no evidence that 
the veteran has had recent treatment for his service 
connected albuminuria with hematuria from private providers.

It is further noted that, as indicated at the May 1999 VA 
examination, the veteran appears to be in receipt of Social 
Security disability benefits since 1998, however, there is no 
indication that these records should be obtained.  In this 
regard the veteran is receiving the benefits for a 
cardiovascular disability, and as he has only been in receipt 
recently, therefore, this evidence would only address the 
current status of his disability.  There is no question in 
this case that the veteran has a current diagnosis of a 
cardiovascular disability, only whether it had its onset in 
service or within one year of discharge.  Further, this 
evidence would not address the current status of the 
veteran's service connected albuminuria with hematuria as the 
veteran indicated the benefits were for a cardiovascular 
disability.  Therefore, there would be no useful purpose in 
obtaining a copy of the Social Security Administration (SSA) 
decision granting benefits to the appellant or the medical 
records upon which it was based.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

A.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (2000).  Where a veteran served 90 days or 
more during a war period or after December 31, 1946 and 
cardiovascular disease, including hypertension, becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
and Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

In this case, the veteran currently is being treated for 
rapid heart beat and has been diagnosed with hypertension.  
However, all treatment records for cardiovascular complaints 
show an onset of 1973 or later.  There is no competent 
evidence demonstrating that a cardiovascular disability was 
incurred in service or within one year of the veteran's 
discharge from service, or is otherwise related to service or 
service connected disorder.  Therefore, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for a cardiovascular disability, 
including tachycardia and hypertension.  It is noted that 
while in a March 1975 treatment record, the veteran was 
indicated to have mild systolic hypertension which could be 
secondary to the veteran's proteinuria for which he was being 
treated at that time, there is no showing that there was a 
definitive connection then, or currently, between the 
veteran's service connected albuminuria with hematuria, which 
is essentially asymptomatic as indicated at the May 1999 VA 
examination.  Additionally, in a March 1998 VA treatment 
record, it was noted that the veteran's hypertension was most 
likely secondary to anxiety.  There are no competent findings 
or opinions that the hypertension or any other cardiovascular 
disability is related to service or a service connected 
disability.  See also 38 C.F.R. § 3.310(a).  Thus, as noted 
the preponderance of the evidence is against the claim. 

B.  Increased Rating

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Under applicable criteria for ratings of the genitourinary 
system, it is noted that diseases of the genitourinary system 
generally result in disabilities related to renal or voiding 
dysfunction, infections, or a combination of these.  The 
following section provides descriptions of various levels of 
disability in each of these symptom areas.  Where diagnostic 
codes refer the decisionmaker to these specific areas of 
dysfunction, only the predominant area of dysfunction shall 
be considered for rating purposes.  Since the areas of 
dysfunction described below do not cover all symptoms 
resulting from genitourinary diseases, specific diagnoses may 
include a description of symptoms assigned to that diagnosis.  


Renal dysfunction:
Requiring regular dialysis, or precluding 
more than sedentary activity from one of 
the following:  persistent edema and 
albuminuria; or BUN more than 80mg%; or 
creatinine more than 8mg%; or, markedly 
decreased function of kidney or other 
organ systems, especially 
cardiovascular...........100

Persistent edema and albuminuria with BUN 
40 to 80mg%; or creatinine 4 to 8mg%; or 
generalized poor health characterized by 
lethargy, weakness, anorexia, weight 
loss, or limitation of 
exertion....................80

Constant albuminuria with some edema; or 
definite decrease in kidney function; or 
hypertension at least 40 percent 
disabling under diagnostic code 
7101.........60

Albumin constant or recurring with 
hyaline and granular casts or red blood 
cells; or, transient or slight edema or 
hypertension at least 10 percent 
disabling under diagnostic code 
7101............30

Albumin and casts with history of acute 
nephritis; or, hypertension non-
compensable under diagnostic code 
7101........0

38 C.F.R. § 4.115a (2000).

As to nephritis, it is noted that albuminuria alone is not 
nephritis, nor will the presence of transient albuminuria and 
casts following acute febrile illness be taken as nephritis.  
38 C.F.R. § 4.115 (2000).

The veteran's service connected albuminuria with hematuria is 
an unlisted disability in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, therefore, it is permissible 
to rate under a closely related disease or injury.  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000).  The veteran's albuminuria with hematuria has been 
rated under Diagnostic Code (DC) 7509 for hydronephrosis, the 
criteria for which is as follows:

7509 Hydronephrosis:
Severe; Rate as renal dysfunction.
Frequent attacks of colic with infection 
(pyonephrosis), kidney function 
impaired........30
Frequent attacks of colic, requiring 
catheter drainage.......20
Only an occasional attack of colic, not 
infected and not requiring catheter 
drainage....10.
 
As indicated in the VA treatment record from April 1998 and 
the May 1999 VA examination, the veteran's service connected 
albuminuria with hematuria is essentially asymptomatic 
currently.  On both occasions urine testing was negative for 
blood or protein.  Therefore, the record does not support the 
veteran's claim for a compensable rating, as there is no 
clinical evidence of current symptomatology related to the 
service connected disability.  In sum, the preponderance of 
the evidence clearly establishes that the criteria for an 
increased rating are not met.

While the veteran has a current diagnosis of hypertension, as 
noted above, there is no showing that this is related to the 
non-symptomatic service connected albuminuria with hematuria 
as would provide for a higher rating.  As noted, albuminuria 
is not nephritis, which may have a cardiovascular component.  
38 C.F.R. §  4.115.  


ORDER

Entitlement to service connection for a cardiovascular 
disability, to include tachycardia and hypertension, is 
denied

Entitlement to a compensable rating for albuminuria with 
hematuria is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

